Walton, J.
If in this case it were desirable to sustain the doings of the county commissioners, it would be establishing a dangerous precedent to do so. Their record contains no description whatever of that portion of the old way which is discontinued, *293or of tlie now way which is attempted to be established, except by reference to a plan. The plan is unintelligible unless aided by parol evidence. It does not state distances. To ascertain the length of the old way which is discontinued, or of the new one attempted to be established, recourse must be had to the scale, which is one hundred feet to an inch. It does not give the place of beginning or the place of ending of the new way, nor its angles. These important facts, if ascertainable at all, can only be ascertained by the use of the scale, and the aid of persons familiar with the buildings and other objects very imperfectly laid down on the plan. Results thus obtained are altogether too unreliable. To sustain proceedings so defective and unprecedented would establish a dangerous precedent. Nor is it desirable to sustain these proceedings. The alteration was made to accommodate the Boston & Maine railroad company. They have since changed the location of their track, and the alteration is no longer needed for the purpose for which it was made. It is therefore better that the old way should be reinstated and the new one discontinued. Writ granted as prayed for.
Appleton, C. J., Barrows, Danfortii, Yirgin and Peters, JJ., concurred.